DETAILED ACTION
This action is response to application number 17/099,251, amendment and remarks, dated on 06/23/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 rejection under 35 U.S.C. 112(b) withdrawn by applicant claim amendment.
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Applicant in page 8 of remarks argues that “Applicant respectfully submits that Zhang does not qualify as prior art for the current application. In particular, Zhang was filed on September 26, 2019. The Current Application has a priority date of November 15, 2018, which is before the filing date of Zhang. Zhang claims priority to provisional application No. 62/740,293, filed on October 2, 2018. However, the Office Action fails to cite any passages in the provisional application No. 62/740,293 that support the cited portions of Zhang (e.g., Fig. 1; col. 5, lines 30-40; col. 6, lines 33-43 and 50-55; col. 8, lines 55-60 of Zhang). Applicant respectfully submits that nowhere in the provisional application No. 62/740,293 is the support for the cited portions of Zhang found”.
It is noted that provisional application contains subject matter which is described in the specification of non-provisional in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this case provisional application 62/740,293 complies with the enablement requirement.
Zhang in page 3 discloses a transmitting device (AP and/or STA in WiFi implementing HARQ) for supporting Hybrid Automatic Repeat Request (HARQ) (HARQ mechanism, chase combining (CC), incremental redundancy (IR), feasibility of implementing HARQ in current WiFi; pages 5-10).
Zhang in pages 6, 7 and 8 of provisional application 62/740,293 discloses encapsulating MPDUs (data units) into aggregated A-MPDUs (container units) (A-MPDU can have up to 64 MPDUs).
Zhang Col. 6, lines 50-55; Col. 8, lines 55-60 of US 11134493 B2 discloses encode the container unit into a code word set of one or more code words, wherein a bit- size of the container unit is equal to a bit-size of the code word set (FEC encoder encodes the A-MPDUs into code words as shown in Fig. 2, els. 60 and 64, adding padding bits to A-MPDUs before FEC encoder in order to generate equal bit-size of the code word set; A pre-FEC padding module 60 is configured to pad the input data in preparation for FEC encoding. A FEC encoder 64 is configured to encode the data with a FEC. In the present example the FEC comprises a Binary Convolutional Code (BCC). Alternatively, any other suitable type of FEC, e.g., a Low-Density Parity Check (LDPC) code, can be used; Col. 6, lines 50-55; Col. 8, lines 55-60). 
Provisional application 62/740,293 in pages 5 and 9 shows padding the input data in preparation for FEC encoding, a FEC encoder is configured to encode the data with a FEC. The FEC comprises a Binary Convolutional Code (BCC) in 802.11ax.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11 and 13-21 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 11134493 B2).

Claims 1, 13, 20, 21,  Zhang discloses a transmitting device (AP or STA shown in Fig. 1 as els. 24, 28) for supporting Hybrid Automatic Repeat Request (HARQ) (Fig. 1; The description above focuses on HARQ and scrambling forward-channel communication, i.e., transfer of data from AP 24 to STA 28, for the sake of clarity. Typically, AP 24 and STA 28 and their components are also configured to communicate over the reverse channel, i.e., to transfer data from STA 28 to AP 24. Therefore, the description below refers generally to PHY circuitry 36 as “transmit-side PHY circuitry”, and to PHY circuitry 48 as “receive-side PHY circuitry”. The disclosed HARQ and scrambling techniques are nevertheless applicable to reverse-channel communication, as well; Col. 6, lines 33-43), comprising;
at least one processor (processor of AP or STA shown in Fig. 1 as els. 24, 28; ); and 
one or more memories (memory of AP or STA shown in Fig. 1 as els. 24, 28) coupled to the at least one processor (memory of AP or STA shown in Fig. 1 as els. 24, 28 are coupled to processor of the AP or STA to execute instructions in order the AP or STA t support HARQ) and storing programming instructions for execution by the at least one processor (programing instruction stored in memory of AP or STA shown in Fig. 1 as els. 24, 28; In some embodiments, certain elements of AP 24 and/or STAs 28, e.g., certain functions of MAC processor 32 and/or MAC processor 48, are implemented in one or more programmable processors, which are programmed in software to carry out the functions described herein. The software may be downloaded to the one or more processors in electronic form, over a network, for example, or it may, alternatively or additionally, be provided and/or stored on non-transitory tangible media, such as magnetic, optical, or electronic memory; Col. 10, lines 13-22) to:
encapsulate a data unit in a container unit (encapsulating MPDUs (data units) into aggregated A-MPDUs (container units); Fig. 1; The freedom to scramble the transmission and the retransmission with different scrambling sequences is useful, for example, in WLAN modes that use frame aggregation as specified in the IEEE 802.11 standards. In frame aggregation, the transmitter aggregates multiple MAC Protocol Data Units (MPDUs) into an Aggregate MPDU (A-MPDU) and transmits the A-MPDU to the receiver. The receiver responds with a Block Acknowledgement (BA), which notifies the transmitter which of the MPDUs in the A-MPDU were received correctly and which MPDUs have failed. The transmitter retransmits failed MPDUs in some subsequent A-MPDU; Col. 5, lines 30-40); and 
encode the container unit into a code word set of one or more code words, wherein a bit- size of the container unit is equal to a bit-size of the code word set (FEC encoder encodes the A-MPDUs into code words as shown in Fig. 2, els. 60 and 64, adding padding bits to A-MPDUs before FEC encoder in order to generate equal bit-size of the code word set; A pre-FEC padding module 60 is configured to pad the input data in preparation for FEC encoding. A FEC encoder 64 is configured to encode the data with a FEC. In the present example the FEC comprises a Binary Convolutional Code (BCC). Alternatively, any other suitable type of FEC, e.g., a Low-Density Parity Check (LDPC) code, can be used; Col. 6, lines 50-55; Col. 8, lines 55-60).
Zhang does not explicitly disclose encapsulating a data unit in a container unit. However Zhang discloses that the MPDUs (data units) are aggregated into A-MPDUs (container units) as described in Col. 5, lines 30-40; The freedom to scramble the transmission and the retransmission with different scrambling sequences is useful, for example, in WLAN modes that use frame aggregation as specified in the IEEE 802.11 standards. In frame aggregation, the transmitter aggregates multiple MAC Protocol Data Units (MPDUs) into an Aggregate MPDU (A-MPDU) and transmits the A-MPDU to the receiver. The receiver responds with a Block Acknowledgement (BA), which notifies the transmitter which of the MPDUs in the A-MPDU were received correctly and which MPDUs have failed. The transmitter retransmits failed MPDUs in some subsequent A-MPDU. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to encapsulate a data unit (MPDU) in a container unit (A-MPDU) as taught by Zhang in order to avoiding or reducing interference (¶1) and to providing efficient Hybrid ARQ techniques for WLAN devices (abstract; Col. 4, lines 15-20).

Claims 2, 14, Zhang discloses wherein the programming instructions are for execution by the at least one processor (Col. 10, lines 13-22) to:
scramble the code word set based on a scrambling seed (scrambler as shown in Fig. 2, el. 72, scrambling the code word set generated by FEC encoder by a scrambling sequence initialized at the beginning of each A-MPDU; A scrambler 72 is configured to scramble the encoded bits by bit-wise multiplication with a scrambling sequence. As noted above, synchronization of the scrambling sequence between the transmitter-side and receive-side PHY circuitry is accomplished by initializing the scrambling sequence at the beginning of each A-MPDU; Col. 6, lines 65-; Col. 7, lines -3); and
 transmit the scrambled code word set to a receiving device (transmission of the scrambled code word set generated by FEC encoder to the receiver; At a FEC encoding operation 154, the transmit-side PHY circuitry (specifically, FEC encoder 64) encodes the data of the PSDU (A-MPDU) with a FEC code. At a scrambling operation 158, the transmit-side PHY circuitry (specifically, scrambler 72) scrambles the FEC-encoded data of the PSDU with a scrambling sequence. At a transmission operation 162, the transmit-side PHY circuitry transmits the PPDU (as noted above, made-up of the encoded PSDU plus a PHY Header) to the receiver; Col. 8, lines 65-; Col. 9, lines -5).

Claims 3, 15, Zhang discloses wherein the programming instructions are for execution by the at least one processor (Col. 10, lines 13-22) to:
 to: provide an indication of the scrambling seed that is separate from the scrambled code word set; and transmit the indication of the scrambling seed and then the scrambled code word set to the receiving device (synchronization of the scrambling sequence between the transmitter side and the receiver side requires to provide an indication of the scrambling seed and the scrambling sequence to the receiver side; A scrambler 72 is configured to scramble the encoded bits by bit-wise multiplication with a scrambling sequence. As noted above, synchronization of the scrambling sequence between the transmitter-side and receive-side PHY circuitry is accomplished by initializing the scrambling sequence at the beginning of each A-MPDU; Col. 6, lines 65-; Col. 7, lines -3).

Claim 4, Zhang discloses wherein the programming instructions are for execution by the at least one processor (Col. 10, lines 13-22) to:
at least one of encode or modulate the indication of the scrambling seed separately from the container unit (providing an indication of the scrambling seed and the scrambling sequence to the receiver side to synchronize the scrambling sequence between the transmitter side and the receiver side; A scrambler 72 is configured to scramble the encoded bits by bit-wise multiplication with a scrambling sequence. As noted above, synchronization of the scrambling sequence between the transmitter-side and receive-side PHY circuitry is accomplished by initializing the scrambling sequence at the beginning of each A-MPDU; Col. 6, lines 65-; Col. 7, lines -3).

Claim 5, Zhang discloses wherein the programming instructions are for execution by the at least one processor (Col. 10, lines 13-22) to:
align the bit-size of the container unit and the bit-size of the code word set (adding padding bits to A-MPDUs before FEC encoder in order to align the bit-size of the A-MPDUs with the bit-size of the code word set as shown in Fig. 2, els. 60, 64; A pre-FEC padding module 60 is configured to pad the input data in preparation for FEC encoding. A FEC encoder 64 is configured to encode the data with a FEC. In the present example the FEC comprises a Binary Convolutional Code (BCC). Alternatively, any other suitable type of FEC, e.g., a Low-Density Parity Check (LDPC) code, can be used; Col. 6, lines 50-55; Col. 8, lines 55-60).

Claim 6, Zhang discloses wherein the programming instructions are for execution by the at least one processor (Col. 10, lines 13-22) to:
encapsulate the data unit (MPDUs) in the container unit (A-MPDUs) together with a plurality of additional bits (padding bits; Fig. 2, el. 60) to obtain a desired bit-size of the container unit (obtaining a desired bit-size of the A-MPDUs by adding padding bits as shown in Fig. 2, els. 60, 64; A pre-FEC padding module 60 is configured to pad the input data in preparation for FEC encoding. A FEC encoder 64 is configured to encode the data with a FEC. In the present example the FEC comprises a Binary Convolutional Code (BCC). Alternatively, any other suitable type of FEC, e.g., a Low-Density Parity Check (LDPC) code, can be used; Col. 6, lines 50-55; Col. 8, lines 55-60).

Claim 7, Zhang discloses wherein the programming instructions are for execution by the at least one processor (Col. 10, lines 13-22) to:
encapsulate the data unit (MPDUs) in the container unit (A-MPDUs) together with at least one of one or more padding bits or one or more Zero Length Delimiters (ZLDs) to obtain a bit-size of the container unit that is a multiple of a number of information bits per code word (adding padding bits to A-MPDUs before FEC encoder to obtain a bit-size of the A-MPDUs that is a multiple of a number of information bits per code word generated by FEC encoder as shown in Fig. 2, els. 60, 64; A pre-FEC padding module 60 is configured to pad the input data in preparation for FEC encoding. A FEC encoder 64 is configured to encode the data with a FEC. In the present example the FEC comprises a Binary Convolutional Code (BCC). Alternatively, any other suitable type of FEC, e.g., a Low-Density Parity Check (LDPC) code, can be used; Col. 6, lines 50-55; Col. 8, lines 55-60). 

Claims 11, 16, Zhang discloses wherein the programming instructions are for execution by the at least one processor (Col. 10, lines 13-22) to:
aggregate a plurality of code word sets into an aggregated unit (the aggregated A-MPDUs (aggregated units) is an aggregation of the plurality of code word sets generated by FEC encoder in correspondent to each of the MPDUs included in the aggregated A-MPDU; Fig. 1; The freedom to scramble the transmission and the retransmission with different scrambling sequences is useful, for example, in WLAN modes that use frame aggregation as specified in the IEEE 802.11 standards. In frame aggregation, the transmitter aggregates multiple MAC Protocol Data Units (MPDUs) into an Aggregate MPDU (A-MPDU) and transmits the A-MPDU to the receiver. The receiver responds with a Block Acknowledgement (BA), which notifies the transmitter which of the MPDUs in the A-MPDU were received correctly and which MPDUs have failed. The transmitter retransmits failed MPDUs in some subsequent A-MPDU; Col. 5, lines 30-40); 
scramble the aggregated unit (A-MPDU) based on the scrambling seed (scrambling A-MPDUs with a scrambling sequence; Fig. 2, el. 72; A scrambler 72 is configured to scramble the encoded bits by bit-wise multiplication with a scrambling sequence. As noted above, synchronization of the scrambling sequence between the transmitter-side and receive-side PHY circuitry is accomplished by initializing the scrambling sequence at the beginning of each A-MPDU; Col. 6, lines 65-; Col. 7, lines -3); and 
transmit the scrambled aggregated unit to the receiving device (transmitting the scrambled aggregated A-MPDUs to the receiver side; At a FEC encoding operation 154, the transmit-side PHY circuitry (specifically, FEC encoder 64) encodes the data of the PSDU (A-MPDU) with a FEC code. At a scrambling operation 158, the transmit-side PHY circuitry (specifically, scrambler 72) scrambles the FEC-encoded data of the PSDU with a scrambling sequence. At a transmission operation 162, the transmit-side PHY circuitry transmits the PPDU (as noted above, made-up of the encoded PSDU plus a PHY Header) to the receiver; Col. 8, lines 65-; Col. 9, lines -5).

Claim 17, Zhang discloses wherein the programming instructions are for execution by the at least one processor (Col. 10, lines 13-22) to:
send, to the transmitting device, an Acknowledge (ACK) or Block ACK message depending on whether one or more code words were correctly decoded (STA transmitting a Block ACK message to AP as shown in Fig. 1; The freedom to scramble the transmission and the retransmission with different scrambling sequences is useful, for example, in WLAN modes that use frame aggregation as specified in the IEEE 802.11 standards. In frame aggregation, the transmitter aggregates multiple MAC Protocol Data Units (MPDUs) into an Aggregate MPDU (A-MPDU) and transmits the A-MPDU to the receiver. The receiver responds with a Block Acknowledgement (BA), which notifies the transmitter which of the MPDUs in the A-MPDU were received correctly and which MPDUs have failed. The transmitter retransmits failed MPDUs in some subsequent A-MPDU; Col. 5, lines 30-40): 
receive, from the transmitting device and if decoding of at least one code word failed, a retransmission of the code word set including the failed code word (Fig. 1 shows STA receiving from transmitter, the A-MPDUs which includes new transmission MPDUs (code word sets of the newly MPDU transmission) with the retransmissions of previous MPDUs (the code word set of the MPDUs which failed in previous transmission); Col. 5, lines 35-40; The transmit-side process begins with the transmit-side MAC processor generating MPDUs for a new A-MPDU, at an MPDU generation operation 150. The MPDUs comprise, as needed, one or more original MPDUs (i.e., not retransmissions of any previous MPDU) and/or one or more retransmitted MPDUs; Col. 8, lines 47-53); and 
decode the code word in the retransmission of the code word set that corresponds to the failed code word based on a sum of soft-bits of said code word and soft-bits of the failed code word (decoding MPDUs and retransmitted MPDUs based on soft-bits combining; Multiple demodulators 120 (typically one per spatial stream) are configured to demodulate the received spatial streams, and compute soft-bits (soft-decoding metrics) for the received A-MPDU including original MPDUs and retransmitted MPDUs. In the present example only two demodulators are seen in the figure, for the sake of clarity; Col. 7, lines 53-60; A soft combining demodulator 136 is configured to combine soft-bits of corresponding bits of original MPDUs and retransmitted MPDUs, so as to produce combined soft-bits. Any suitable type of soft-bits, for example Log-Likelihood Ratios (LLRs), can be used; Col. 8, lines 9-12).

Claim 18, Zhang discloses wherein the programming instructions are for execution by the at least one processor (Col. 10, lines 13-22) to:
buffer the soft-bits of a failed code word (A HARQ buffer 140 is used for temporary storage of soft-bits for the purpose of combining by demodulator 136; ¶Col. 8, lines 14-15).

Claim 19, Zhang discloses wherein the programming instructions are for execution by the at least one processor (Col. 10, lines 13-22) to:
store decoded bits of a successfully decoded code word included in the same code word set as a failed code word; and obtain the container unit corresponding to said code word set based on the decoded code word corresponding to the failed code word and the stored decoded bits (storing decoded bits of code word of retransmission MPDUs (failed code words)  and obtaining the A-MPDUs and corresponding code words; Among other functions, PHY circuitry 48 is configured to apply soft-bit computation, de-scrambling, soft-bit combining and FEC decoding to the data of received MPDUs, including both MPDUs that comprise original transmissions and MPDUs that comprise retransmissions. As will be shown below, de-scrambling is performed prior to soft-combining and FEC decoding. MAC processor 52 is configured to extract successfully-decoded data from received MPDUs, and to generate Block Acknowledgements (BAs) that are fed back to AP 24; Co. 6, lines 23-32; A HARQ buffer 140 is used for temporary storage of soft-bits for the purpose of combining by demodulator 136. For example, upon receiving an original MPDU, demodulator 136 stores the soft-bits computed for the bits of the MPDU in buffer 140. Upon receiving a retransmission of the MPDU in question, demodulator 136 combines the soft-bits of the bits in the original MPDU (stored in HARQ buffer 140) with newly-computed soft-bits of corresponding bits in the retransmitted MPDU, and stores the combined soft-bits in the HARQ buffer. As noted above, if the combined soft-bits are still insufficient for successful decoding, an additional retransmissions may be requested using the same HARQ process; Col. 8, lines 13-25).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 11134493 B2) in view of Wang et al. (US 2017/0126363 A1).

Claim 12, Zhang discloses wherein the programming instructions are for execution by the at least one processor (Col. 10, lines 13-22).
Zhang does not explicitly disclose providing a code word bit-size or the bit-size of the code word set to the receiving device.
Wang in the same field of endeavor, WLAN (¶2) discloses providing a code word bit-size or the bit-size of the code word set to the receiving device (indicating packet length in PLCP heater; ¶86).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide a code word bit-size or the bit-size of the code word set to the receiving device as taught by Wang to modify Zhang’s method and system in order to correctly identify the different types of reception failures and remediate reception failures without adding excessive overhead to the transmission of packets in WLAN infrastructure (abstract; ¶3).
Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8, The transmitting device according to claim 7, configured to: select the number of information bits per code word based on a coding rate. 

Claim 9, The transmitting device according claim 5, configured to: determine a number of information bits per code word by combining a coding-rate- dependent number of information bits with a plurality of additional bits.

Claim 10, The transmitting device according to claim 9, configured to: use the additional bits as at least one of a Cyclic Redundancy Check (CRC), a code word sequence, or other information bits.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
7/22/2022